IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                               September 30, 2008
                                 No. 07-41207
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

v.

MARICELA CANOA-CORRALES,

                                            Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:07-CR-30-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Maricela Canoa-Corrales appeals her 18-month sentence following her
guilty plea to illegal reentry following deportation. The district court applied an
eight level enhancement to Canoa-Corrales’s offense level pursuant to U.S.
Sentencing Guidelines Manual § 2L1.2(b)(1)(C) because she had a prior theft
conviction.    Canoa-Corrales argues that this prior conviction is not an
aggravated felony under § 2L1.2(b)(1)(C) because her sentence was suspended
except for 108 days of time served.

      *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
                                  No. 07-41207

      The definition of “aggravated felony” adopted by the Guidelines from 8
U.S.C. § 1101(a)(43), as interpreted in United States v. Banda-Zamora, 178 F.3d
728, 730 (5th Cir. 1999), applies, and the calculation considers the period of
incarceration without regard to any suspension of the sentence, in whole or in
part. See Banda-Zamora, 178 F.3d at 730; § 2L1.2(b)(1)(C) cmt. n.3. The fact
that Canoa-Corrales’s sentence for theft was suspended except for 108 days does
not change the fact that it meets the definition of an aggravated felony in §
1101(a)(43). Thus, the district court did not err in applying the § 2L1.2(b)(1)(C)
enhancement. See United States v. Armendariz, 451 F.3d 352, 357 (5th Cir.
2006).
      AFFIRMED.




                                        2